PER CURIAM
In this challenge to a rule of the Workers’ Compensation Department brought under ORS 183.400, petitioner seeks review of our decision, which “affirmed” without opinion. Cook v. Workers’ Compensation Dept., 85 Or App 219, 736 P2d 230 (1987). We consider the petition for review as one for reconsideration. ORAP 10.10. We allow reconsideration and uphold the rule.
A challenge to an administrative rule in this court is an original proceeding, and our determination of the rule’s validity should, generally, be by written opinion. Cook v. Workers’ Compensation Dept., 79 Or App 21, 717 P2d 658, rev den 301 Or 666 (1986).
We have considered petitioner’s arguments challenging the validity of OAR 436-10-050 and find them to be without merit.
Reconsideration allowed; rule upheld.